Citation Nr: 0815110	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for a post 
prostatectomy adenocarcinoma of the prostate evaluated as 100 
percent from November 29, 2005 to March 1, 2006 and as 60 
percent therefrom. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In a February 2006 rating decision, the RO granted service 
connection for adenocarcinoma of the prostate status post 
radical retropubic prostatectomy, and assigned a 100 percent 
evaluation under 38 C.F.R. § 4.115b Diagnostic Code (DC) 
7528, effective November 29, 2005, with a noncompensable 
evaluation assigned from March 1, 2006.  The RO reconsidered 
the noncompensable evaluation, and in an April 2006 rating 
decision granted the veteran a 60 percent evaluation, 
effective March 1, 2006. 38 C.F.R. § 4.115a (2007).

Under DC 7528, following the cessation of surgical, X-ray, 
antineo- plastic chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months. 

In his substantive appeal, the veteran seems to be arguing 
that the six month eligibility period under DC 7528 for a 100 
percent evaluation should commence from the date of his claim 
for benefits on November 29, 2005, rather than the date of 
his surgery, August 25, 2005.  This argument is unpersuasive, 
however, as the note following DC 7528 indicates that the six 
month eligibility period begins "following" the cessation 
of surgery.  As such, the date the 100 percent rating is 
applied from is not the date of the claim but rather the 
cessation of surgery. 

Thus, the issue on appeal is whether the veteran is entitled 
to an increased initial rating for a post prostatectomy 
adenocarcinoma of the prostate evaluated as 100 percent from 
November 29, 2005 to March 1, 2006 and as 60 percent 
therefrom. 
As the 100 percent rating is the highest rating available, 
the sole question for consideration is whether a rating in 
excess of 60 percent is justified effective March 1, 2006.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
prostate disability has been productive of symptoms resulting 
in a voiding dysfunction requiring the use of the wearing of 
absorbent materials which must be changed more than 4 times a 
day; there is no showing of renal dysfunction.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 60 percent, for adenocarcinoma of the prostate 
status post radical retropubic prostatectomy, effective March 
1, 2006, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.115a, 4.115b, Diagnostic Code (DC) 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board once again notes that the veteran is 
appealing the initial disability rating assigned for his 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy evaluated as 100 percent from November 29, 
2005, to March 1, 2006, and as 60 percent therefrom.  As the 
100 percent rating is the maximum available award, the issue 
on appeal is whether the 60 percent rating from March 1, 
2006, can be increased.  As the claim stems from an initial 
rating, it requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Adenocarcinoma of the prostate status post radical retropubic 
prostatectomy is evaluated under 38 C.F.R. § 4.115b, DC 7528 
(2007).  Under DC 7528, a 100 percent evaluation is warranted 
for malignant neoplasms of the genitourinary system.  A Note 
following DC 7528 provides that following the cessation of 
surgical, X-ray, antineo- plastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated 
under the general rating code of genitourinary system which 
can include analysis of renal dysfunction and voiding 
dysfunction. See 38 C.F.R. § 4.115a (2007). 

In the present case, the six month temporary total rating 
expired effective March 1, 2006.  Additionally, the evidence 
does not indicate a recurrence of or metastasis.  As such the 
Board will now consider the general rating criteria of 
38 C.F.R. § 4.115a (2007).  Again the veteran is rated at 60 
percent effective March 1, 2006 for his prostate disorder. 

Under 38 C.F.R. § 4.115a, the maximum available benefit for 
voiding dysfunction is 60 percent.  As such, a higher rating 
cannot be achieved on this basis.  Rather, 
the only applicable section which provides a potential rating 
in excess of 60 percent is an evaluation of renal 
dysfunction. 

In order to be entitled to the next-higher 80 percent rating 
based on renal dysfunction, the evidence must show persistent 
edema and albuminuria  with BUN (blood urea nitrogen) 40 to 
80 mg%; or creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion. 

The Board has reviewed the evidence of record during the 
period in question and finds that there is no support for an 
evaluation in excess of 60 percent for the veteran's service-
connected prostate disorder for any portion of the rating 
period on appeal, as will be discussed below.  

A VA outpatient treatment record, consisting of blood test 
results in June 2006 shows urea nitrogen results of 21.3 
mg/dl and creatinine results of 0.9 mg/dl. Moreover, a VA 
examination in April 2006 indicated that the veteran did not 
have subjective complaints of lethargy, weakness, anorexia, 
weight loss or gain.  Based on the foregoing, the evidence 
does not warrant the next-higher 80 percent evaluation under 
38 C.F.R. § 4.115a (2007).  

The evidence of record, including the VA examination in April 
2006, additionally fails to reflect that the veteran requires 
regular dialysis as required for a 100 percent rating under 
renal dysfunction. 38 C.F.R. § 4.115a (2007).  

Based on the above, an evaluation in excess of 60 percent 
from March 1, 2006 onward is not warranted for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's prostate disability claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
April 2006, he was afforded a formal VA examination.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 




ORDER

An initial evaluation in excess of 60 percent for 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy, from March 1, 2006, is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


